Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 24, 2020 and April 22, 2021 has been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “ultrasound output unit” and “control unit” in claims 1-2, 4-5, 8, “first detection unit” and “signal sensor” in claim 6, and “second detection unit” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 1 is objected to because of the following informalities: in claim 1, line 4, “a pressure” should be “an acoustic pressure” for antecedent basis of “the acoustic pressure” in line 5.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 9 recites “wherein the time required to accomplish the first condition or the second condition is determined based on biomechanics information, thermodynamics information and bubble dynamics information”, and similar claim language is found in claim 18. The specification and figures do not clearly explain how to calculate the time required to accomplish the first condition or the second condition based on biomechanics information, thermodynamics information, and bubble dynamics information, only that it does (see pg. 17, para. 2). There are no equations or formulas in the specification that shows how the time required to accomplish the first condition or the second condition is related to biomechanics information, thermodynamics information, and bubble dynamics information.
Therefore, claims 9 and 18 cannot be evaluated with respect to prior art at this time as the examiner cannot make a proper comparison between the claims and the prior art.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	For claim 1, the limitation “wherein the control unit controls to reduce the acoustic pressure and the intensity of the focused ultrasound, when a first condition in which a vapor bubble is formed in a tissue or a second condition in which a temperature of the tissue reaches a threshold is accomplished during the output of the focused ultrasound to the tissue” is indefinite. It is unclear if the control unit determines if the first condition or second condition occurs, or if the determination is performed using something else. It is also unclear if the control unit has to be capable of determining both the first condition and the second condition, or if the control unit has to determine only one of the first condition or the second condition. For the purpose of advancing prosecution, the examiner assumes the control unit has to determine only one of the first condition or the second condition. 
	For claim 2, the limitation “wherein the control unit controls the intensity of the focused ultrasound below a setting value when the first condition or the second condition is accomplished, and the focused ultrasound having the intensity below the setting value does not produce the shock scattering effect in the tissue” is indefinite. It is unclear what is the “setting value”, whether the setting value is the same value as the temperature threshold of claim 1, or if the setting value is the threshold value for intensity. It is also unclear how the setting value is determined when the control unit controls the intensity being below a setting value. For the purpose of advancing prosecution, the examiner assumes the setting value is the intensity threshold of the focused ultrasound.   
	For claim 8, the limitation “the time required to accomplish the first condition or the second condition, when time has passed from start of the output of the focused ultrasound to the tissue” is indefinite. It is unclear if the time required to accomplish the first or second condition is the time it takes for tissue temperature to reach the temperature threshold or to form the vapor bubble, or the time it takes for the tissue temperature to return below the temperature threshold or to destroy the vapor bubble. 
	For claim 10, the limitation “wherein when the first condition or the second condition is accomplished, the control unit controls the ultrasound output unit not to output the focused ultrasound, 
so that part of the tissue is removed only using a mechanical stress produced when the vapor bubble is formed” is indefinite. It is unclear how the tissue is removed only using a mechanical stress produced when the vapor bubble is formed when the second condition is accomplished, with the second condition being “in which a temperature of the tissue reaches a threshold is accomplished during the output of the focused ultrasound to the tissue” (from claim 1). It is unclear how the second condition is related to the vapor bubble forming. For the purpose of advancing prosecution, the limitation “when the second condition is accomplished, the control unit controls the ultrasound output unit not to output the focused ultrasound, so that part of the tissue is removed only using a mechanical stress produced when the vapor bubble is formed”  cannot be evaluated with respect to prior art at this time as the examiner cannot make a proper comparison between the limitation and the prior art.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 11-14, 16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vortman et al. (US 20100241036 A1, published September 23, 2010), hereinafter referred to as Vortman. 
Regarding claim 1, Vortman teaches an apparatus (Fig. 1A, focused ultrasound system 10) for tissue ablation using intensity modulated and pressure modulated focused ultrasound, comprising: 
an ultrasound output unit to output focused ultrasound (Fig. 1A, transducer 14 as the output unit; see para. 0011 – “The transducer 14 is used to delivery high intensity, focused acoustic energy (represented by beam 15) to a focal zone 38 located in a target tissue region 42, typically a tumor, within a patient 40.”); and 
a control unit to control an acoustic pressure and an intensity of the focused ultrasound (Fig. 1A, controller 18 as a control unit; see para. 0018 – “…the controller 18 may also control a frequency and/or amplitude [acoustic pressure] (and/or other aspects) of the drive signals, and therefore, the intensity or power of the acoustic wave energy transmitted by the transducer elements 24.”), 
wherein the control unit controls to reduce the acoustic pressure and the intensity of the focused ultrasound (see para. 0018 – “…the controller 18 [control unit] may lower the intensity below the threshold and to a level at which the generation of micro-bubbles [vapor bubble] is minimized in the tissue within the focal zone 38…”), 
when a first condition in which a vapor bubble is formed in a tissue (see para. 0018 – “…the controller 18 may lower the intensity below the threshold and to a level at which the generation of micro-bubbles [vapor bubble] is minimized in the tissue within the focal zone 38…”) or 
a second condition in which a temperature of the tissue reaches a threshold is accomplished during the output of the focused ultrasound to the tissue (see para. 0048 – “…the second level of ultrasound energy may be based, at least in part, on maintaining a temperature of the target tissue region 42 above, at, or below a prescribed threshold temperature.”). 
Furthermore, regarding claim 2, Vortman further teaches wherein the control unit controls the intensity of the focused ultrasound below a setting value when the first condition or the second condition is accomplished (see para. 0018 – “…the controller 18 may lower the intensity below the threshold and to a level at which the generation of micro-bubbles is minimized in the tissue within the focal zone 38…”); and 
 where the focused ultrasound having the intensity below the setting value does not produce the shock scattering effect in the tissue (Fig. 3A; see para. 0018– “…the controller 18 may lower the intensity below the threshold and to a level at which the generation of micro-bubbles is minimized [which minimizes shock scattering] in the tissue within the focal zone 38, yet still sufficient to therapeutically treat (e.g. necrose) the tissue…”).  
Furthermore, regarding claim 3, Vortman further teaches wherein the setting value is set according to a type of the tissue and characteristics of the focused ultrasound (see para. 0051 – “The controller 18 may use a combination of temperature sensitive images and detected acoustic signals from the micro-bubbles to determine the second ultrasound energy level [setting value], as well as other parameters (e.g., duration, phase, frequency, location) [characteristic of focused ultrasound]… the controller may be configured to repeat the processes of determining one or more characteristics of the target tissue region [type of tissue] in the presence of micro bubbles in the target tissue region, and delivering the second level of ultrasound energy to the target tissue region, until a desired effect on the target tissue region is achieved.”). 
Furthermore, regarding claim 4, Vortman further teaches wherein the control unit controls the intensity and the pressure of the focused ultrasound by adjusting an acoustic pressure, a waveform, a frequency, or an irradiation time of the ultrasound outputted from the ultrasound output unit (Fig. 1A, controller 18 as a control unit; see para. 0018 – “…the controller 18 may also control a frequency and/or amplitude [acoustic pressure] (and/or other aspects) of the drive signals, and therefore, the intensity or power of the acoustic wave energy transmitted by the transducer elements 24.”).

Regarding claim 11, Vortman teaches a method for controlling focused ultrasound for precise tissue ablation, comprising: 
outputting focused ultrasound to a tissue (Fig. 1A; see para. 0011 – “The transducer 14 is used to delivery high intensity, focused acoustic energy (represented by beam 15) to a focal zone 38 located in a target tissue region 42, typically a tumor, within a patient 40.”); 
determining if a first condition in which a vapor bubble is formed in the tissue (see para. 0018 – “…the controller 18 may lower the intensity below the threshold and to a level at which the generation of micro-bubbles [vapor bubble] is minimized in the tissue within the focal zone 38…”) or a second condition in which a temperature of the tissue reaches a threshold is accomplished (see para. 0048 – “…the second level of ultrasound energy may be based, at least in part, on maintaining a temperature of the target tissue region 42 above, at, or below a prescribed threshold temperature.”); 
performing control to reduce an acoustic pressure and an intensity of the focused ultrasound when the first condition (see para. 0018 – “…the controller 18 may lower the intensity below the threshold and to a level at which the generation of micro-bubbles [vapor bubble] is minimized in the tissue within the focal zone 38…”) or the second condition is accomplished (see para. 0048 – “…the second level of ultrasound energy may be based, at least in part, on maintaining a temperature of the target tissue region 42 above, at, or below a prescribed threshold temperature.”); and 
removing part of the tissue using dynamics of the vapor bubble formed in the tissue (see para. 0039 – “The micro bubbles [vapor bubbles] generated in the focal zone 38 oscillate at the frequency of the delivered acoustic waves…enhancing absorption of the energy at the focal volume. This allows tissue within the focal zone 38 to be heated faster and more efficiently [to remove tissue]…”).
Furthermore, regarding claim 14, Vortman further teaches wherein the intensity of the focused ultrasound is controlled by adjusting an acoustic pressure, a waveform, an irradiation time or a frequency (Fig. 1A, controller 18 as a control unit; see para. 0018 – “…the controller 18 may also control a frequency and/or amplitude [acoustic pressure] (and/or other aspects) of the drive signals, and therefore, the intensity or power of the acoustic wave energy transmitted by the transducer elements 24.”).
Furthermore, regarding claim 12, Vortman further teaches performing control to reduce the acoustic pressure and the intensity of the focused ultrasound comprises controlling the pressure or intensity of the focused ultrasound below a setting value (see para. 0018 – “…the controller 18 may lower the intensity below the threshold and to a level at which the generation of micro-bubbles is minimized in the tissue within the focal zone 38…”); and 
 where the focused ultrasound having the intensity below the setting value does not produce the shock scattering effect in the tissue (Fig. 3A; see para. 0018– “…the controller 18 may lower the intensity below the threshold and to a level at which the generation of micro-bubbles is minimized [which minimizes shock scattering] in the tissue within the focal zone 38, yet still sufficient to therapeutically treat (e.g. necrose) the tissue…”).  
Furthermore, regarding claim 13, Vortman further teaches wherein the setting value is set according to a type of the tissue and characteristics of the focused ultrasound (see para. 0051 – “The controller 18 may use a combination of temperature sensitive images and detected acoustic signals from the micro-bubbles to determine the second ultrasound energy level [setting value], as well as other parameters (e.g., duration, phase, frequency, location) [characteristic of focused ultrasound]… the controller may be configured to repeat the processes of determining one or more characteristics of the target tissue region [type of tissue] in the presence of micro bubbles in the target tissue region, and delivering the second level of ultrasound energy to the target tissue region, until a desired effect on the target tissue region is achieved.”). 
Furthermore, regarding claim 16, Vortman further teaches wherein determining if the first condition or the second condition is accomplished comprises sensing a change in acoustic signal or electrical signal caused by the vapor bubble formation and dynamics; or sensing a change in temperature of the tissue (see para. 0051 – “The controller 18 may use a combination of temperature sensitive images [of tissue] and detected acoustic signals from the micro-bubbles [vapor bubble] to determine the second ultrasound energy level, as well as other parameters…”).
Furthermore, regarding claim 20, Vortman further teaches a computer program stored in a computer-readable recording medium, for performing the method for controlling focused ultrasound for precise tissue ablation according to claim 11 (Fig. 1; see para. 0015 – “The operations performed by the controller 18 and/or driver 16 may be performed by one or more controllers, processors, and/or other electronic components, including software and/ or hardware components.”). 

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
	Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Vortman in view of Khoklova et al. (US 20170100145 A1, published April 13, 2017), hereinafter referred to as Khoklova.
Regarding claim 5, Vortman teaches all of the elements disclosed in claim 4, and 
Vortman further teaches wherein the ultrasound output unit is configured to output high intensity focused ultrasound (Fig. 1A; see para. 0011 – “The transducer 14 is used to delivery high intensity, focused acoustic energy (represented by beam 15) to a focal zone 38 located in a target tissue region 42, typically a tumor, within a patient 40.”).
Vortman does not explicitly teach having a shockwave pressure of 50 MPa or above or a peak positive acoustic pressure of 40 MPa or above and a peak negative pressure of -10 MPa or below, and when the first condition or the second condition is accomplished, the control unit controls the shockwave pressure of the focused ultrasound below 50 MPa or to the peak positive pressure of 40 MPa or below and the peak negative pressure of -10 MPa or above.
Whereas, Khoklova, in the same field of endeavor, teaches: 
having a shockwave pressure of 50 MPa or above or 
a peak positive acoustic pressure of 40 MPa or above (p+ = 58 MPa, which is above 40 MPa) and a peak negative pressure of -10 MPa or below (p- = 10MPa, or -10 MPa) (Fig. 10; see para. 0063 – “The instantaneous output power of the transducer was set at the threshold level for initiating CH [cavitation histotripsy] or BH [boiling histotripsy] treatment. That is, for BH, single 10 ms pulses with increasing output power were fired consecutively until a bright hyperechoic region was observed on B-mode ultrasound image. This derated focal waveform is shown in FIG. 10. The threshold peak focal pressures were p- =10 MPa, p+ =58 MPa, shock amplitude As =64 MPa at 1.5 MHz…”), and 
when the first condition or the second condition is accomplished, 
the control unit controls the shockwave pressure of the focused ultrasound below 50 MPa or 
to the peak positive pressure of 40 MPa or below and the peak negative pressure of -10 MPa or above (Fig. 10; see para. 0063 – “The instantaneous output power of the transducer was set at the threshold level for initiating CH or BH treatment. That is, for BH, single 10 ms pulses with increasing output power were fired consecutively until a bright hyperechoic region was observed on B-mode ultrasound image. This derated focal waveform is shown in FIG. 10. The threshold peak focal pressures were p- =10 MPa, p+ =58 MPa, shock amplitude As =64 MPa at 1.5 MHz…” so above -10 MPa and below 58 MPa includes above -10 MPa and below 40 MPa).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control unit, as disclosed in Vortman, by having the peak positive pressure of 40 MPa or below and the peak negative pressure of -10 MPa or above, as taught in Khoklova. One of ordinary skill in the art would have been motivated to make this modification in order to be in line with the theoretical estimation of the time to reach boiling according to weak shock theory, as taught in Khoklova (see para. 0063). 

Regarding claim 15, Vortman teaches all of the elements disclosed in claim 14 above. 
Vortman teaches the output of the focused ultrasound to the tissue (Fig. 1A; see para. 0011 – “The transducer 14 is used to delivery high intensity, focused acoustic energy (represented by beam 15) to a focal zone 38 located in a target tissue region 42, typically a tumor, within a patient 40.”). 
Vortman teaches controlling the intensity of the focused ultrasound below the setting value, but does not explicitly teach the focused ultrasound has a shockwave pressure of 50 MPa or above or a peak positive acoustic pressure of 40 MPa or above and a peak negative pressure of -10 MPa or below, and the focused ultrasound after controlling the intensity of the focused ultrasound below the setting value has the shockwave pressure of less than 50 MPa or the peak positive acoustic pressure of 40 MPa or below and the peak negative pressure of -10 MPa or above.
Whereas, Khoklova, in the same field of endeavor, teaches: 
having a shockwave pressure of 50 MPa or above or 
a peak positive acoustic pressure of 40 MPa or above (p+ = 58 MPa, which is above 40 MPa) and a peak negative pressure of -10 MPa or below (p- = 10MPa, or -10 MPa) (Fig. 10; see para. 0063 – “The instantaneous output power of the transducer was set at the threshold level for initiating CH [cavitation histotripsy] or BH [boiling histotripsy] treatment. That is, for BH, single 10 ms pulses with increasing output power were fired consecutively until a bright hyperechoic region was observed on B-mode ultrasound image. This derated focal waveform is shown in FIG. 10. The threshold peak focal pressures were p- =10 MPa, p+ =58 MPa, shock amplitude As =64 MPa at 1.5 MHz…”), and 
having the shockwave pressure of less than 50 MPa or 
the peak positive pressure of 40 MPa or below and the peak negative pressure of -10 MPa or above (Fig. 10; see para. 0063 – “The instantaneous output power of the transducer was set at the threshold level for initiating CH or BH treatment. That is, for BH, single 10 ms pulses with increasing output power were fired consecutively until a bright hyperechoic region was observed on B-mode ultrasound image. This derated focal waveform is shown in FIG. 10. The threshold peak focal pressures were p- =10 MPa, p+ =58 MPa, shock amplitude As =64 MPa at 1.5 MHz…” so above -10 MPa and below 58 MPa includes above -10 MPa and below 40 MPa).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the focused ultrasound, as disclosed in Vortman, by having the peak positive pressure of 40 MPa or below and the peak negative pressure of -10 MPa or above, as taught in Khoklova. One of ordinary skill in the art would have been motivated to make this modification in order to be in line with the theoretical estimation of the time to reach boiling according to weak shock theory, as taught in Khoklova (see para. 0063). 

	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Vortman in view of Coussios et al. (US 20120271169 A1, published October 25, 2012), hereinafter referred to as Coussios. 
Regarding claim 6, Vortman teaches all of the elements disclosed in claim 1 above, and 
Vortman further teaches a first detection unit to detect if the first condition is accomplished (Fig. 1A; see para. 0051 – “The controller 18 may use a combination of temperature sensitive images and detected acoustic signals from the micro-bubbles [first condition] to determine the second ultrasound energy level, as well as other parameters…”).
Vortman does not explicitly teach wherein the first detection unit includes a signal sensor to sense a change in acoustic signal or electrical signal caused by the vapor bubble formation and dynamics.
Whereas, Coussios, in the same field of endeavor, teaches wherein the first detection unit includes a signal sensor to sense a change in acoustic signal or electrical signal caused by the vapor bubble formation and dynamics (Fig. 1, passive cavitation detector (PCD) 12 as the signal sensor; see para. 0043 – “The variance of the raw detector voltage varies in a way which is indicative of the amount of cavitation activity in the object. This is because each cavitation bubble produces a pulse of ultrasound when it collapses. Therefore the more bubbles that are present, and collapsing, the higher the ultrasound intensity, and hence the higher the variance in the pressure signal from the sensor 12 at ultrasound frequencies.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first detection unit, as disclosed in Vortman, by having a signal sensor to sense a change in acoustic signal or electrical signal caused by the vapor bubble formation and dynamics, as disclosed in Coussios. One of ordinary skill in the art would have been motivated to make this modification in order to monitor the temperature of the tissue during treatment, as taught in Coussios (see pg. 4, para. 0048).

	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Vortman in view of Waldstreicher et al. (US 20190201089 A1, published July 4, 2019), hereinafter referred to as Waldstreicher.
	Regarding claim 7, Vortman teaches all of the elements disclosed in claim 1 above, and  
Vortman further teaches a second detection unit to detect if the second condition is accomplished (Fig. 1A, imager 20 as the detection unit; see col. 2, para. 0027 – “…wherein the predicted thermal doses are mapped onto images of target mass 42 provided by the imager 20…In some embodiments, an algorithm is included in the processor 22 that limits the peak temperature of the focal zone 38.”; see para. 0048 – “…the second level of ultrasound energy may be based, at least in part, on maintaining a temperature of the target tissue region 42 above, at, or below a prescribed threshold temperature.”).
Vortman does not explicitly teach wherein the second detection unit includes a temperature sensor to sense a change in temperature of the tissue.
Whereas, Waldstreicher, in an analogous field of endeavor, teaches a temperature sensor to sense a change in temperature of the tissue (see para. 0117-0118 – “In some embodiments, the at least one sensor comprises a temperature sensor and the condition comprises a temperature of a portion of a wall of the lung passageway. In some embodiments, the at least one parameter includes a voltage, and wherein the processor reduces the voltage if the temperature reaches a temperature threshold.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second detection unit, as disclosed in Vortman, by having the second detection unit be a temperature sensor, as disclosed in Waldstreicher. One of ordinary skill in the art would have been motivated to make this modification in order to monitor the temperature of the tissue in real-time, and to modify the energy delivery if the temperature increases to or above a temperature threshold, as taught in Waldstreicher (see para. 0090). 

	Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Vortman in view of Marquet et al. (US 20170281984 A1, published October 5, 2017), hereinafter referred to as Marquet. 
Regarding claim 8, Vortman teaches all of the elements disclosed in claim 1 above.
Vortman teaches the control unit, but does not explicitly teach wherein the control unit is configured to control the intensity and the acoustic pressure of the focused ultrasound below the setting value based on information about the time required to accomplish the first condition or the second condition, when time has passed from start of the output of the focused ultrasound to the tissue.
Whereas, Marquet, in an analogous field of endeavor, teaches wherein the control unit is configured to control the intensity and the acoustic pressure of the focused ultrasound below the setting value based on information about the time required to accomplish the first condition or the second condition, when time has passed from start of the output of the focused ultrasound to the tissue (Fig. 5A-5B; see para. 0315 – “The duration of application of the pulse [time required] may thus be calibrated so as not to exceed a threshold duration for which the increase in local temperature causes thermal damage to the tissues.”). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control unit, as disclosed in Vortman, by controlling the  ultrasound pulse based on the time (duration) threshold, as disclosed in Marquet. One of ordinary skill in the art would have been motivated to make this modification in order to monitor thermal damage while generating deformation of the tissues induced by the ultrasound thrust of the beam, as disclosed in Marquet (see para. 0316). 

Regarding claim 17, Vortman teaches all of the elements disclosed in claim 16 above.
Vortman does not explicitly teach receiving an input of information about time required to accomplish the first condition or the second condition; and controlling the intensity of the focused ultrasound below a setting value when the time has passed from start of the output of the focused ultrasound to the tissue, based on the information.
Whereas, Marquet, in an analogous field of endeavor, receiving an input of information about time required to accomplish the first condition or the second condition (Fig. 5A-5B; see para. 0315 – “The duration of application of the pulse [time required] may thus be calibrated so as not to exceed a threshold duration for which the increase in local temperature causes thermal damage to the tissues.”); and 
controlling the intensity of the focused ultrasound below a setting value when the time has passed from start of the output of the focused ultrasound to the tissue, based on the information (Fig. 5A-5B; see para. 0315 – “The duration of application of the pulse may thus be calibrated so as not to exceed a threshold duration [setting value] for which the increase in local temperature causes thermal damage to the tissues.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Vortman, by controlling the  ultrasound pulse based on the time (duration) threshold, as disclosed in Marquet. One of ordinary skill in the art would have been motivated to make this modification in order to monitor thermal damage while generating deformation of the tissues induced by the ultrasound thrust of the beam, as disclosed in Marquet (see para. 0316). 

	Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vortman in view of H. M. Strunk et al, “Clinical Use of High-Intensity Focused Ultrasound (HIFU) for Tumor and Pain Reduction in Advanced Pancreatic Cancer,” Fortschr Röntgenstr, vol. 188, pp. 662-670, Jan. 2016, hereinafter referred to as Strunk. 
Regarding claim 10, Vortman teaches all of the elements disclosed in claim 1 above, and 
Vortman further teaches wherein when the first condition or the second condition is accomplished, the control unit controls the ultrasound output unit not to output the focused ultrasound (see pg. 6, para. 0050 – “If the acoustic signal is not detecting micro-bubbles activity and the sonication was planned to be nonlinear, the controller 18, or the system operator, may decide to stop sonication since the focus in nonlinear sonication is planned to be shifted to compensate for the nonlinear effect that is shifting the focus towards the transducer 14.”).
Vortman teaches forming the vapor bubble, but does not explicitly teach where part of the tissue is removed only using a mechanical stress produced when the vapor bubble is formed.
Whereas, Strunk, in the same field of endeavor, teaches where part of the tissue is removed (ablated) only using a mechanical stress (from the lesions) produced when the vapor bubble (lesions) is formed (from Fig. 1 – “B. Multiple lesions in the target organ. C. Linear and discoidal areas are ablated by lining up HIFU necroses until the entire tumor volume has been treated.”).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified forming the vapor bubble, as disclosed in Vortman, by having a part of the tissue removed only using a mechanical stress produced when the vapor bubble is formed, as disclosed in Strunk. One of ordinary skill in the art would have been motivated to make this modification in order to reduce tumor volume in patients with inoperable pancreatic cancer, as taught in Strunk (see pg. 663, col. 1, para. 3). 

Regarding claim 19, Vortman teaches all of the elements disclosed in claim 11 above, and 
Vortman further teaches stopping outputting the focused ultrasound when the first condition or the second condition is accomplished (see pg. 6, para. 0050 – “If the acoustic signal is not detecting micro-bubbles activity and the sonication was planned to be nonlinear, the controller 18, or the system operator, may decide to stop sonication since the focus in nonlinear sonication is planned to be shifted to compensate for the nonlinear effect that is shifting the focus towards the transducer 14.”). 
Vortman teaches forming the vapor bubble, but does not explicitly teach  where removing part of the tissue is performed only using a mechanical stress produced when the vapor bubble is formed.
Whereas, Strunk, in the same field of endeavor, teaches where part of the tissue is removed (ablated) only using a mechanical stress (from the lesions) produced when the vapor bubble (lesions) is formed (from Fig. 1 – “B. Multiple lesions in the target organ. C. Linear and discoidal areas are ablated by lining up HIFU necroses until the entire tumor volume has been treated.”).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified forming the vapor bubble, as disclosed in Vortman, by having a part of the tissue removed only using a mechanical stress produced when the vapor bubble is formed, as disclosed in Strunk. One of ordinary skill in the art would have been motivated to make this modification in order to reduce tumor volume in patients with inoperable pancreatic cancer, as taught in Strunk (see pg. 663, col. 1, para. 3). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lin et al. (US 20150258352 A1, published September 17, 2015) discloses where using monopolar pulses with a dominant negative phase can eliminate the shock-scattering effect because no high peak positive shock fronts develop, and as a result, the generation of a dense bubble cloud can solely depend on the applied negative half cycle exceeding the intrinsic threshold in the target or tissue, making produced lesions even more controllable, predictable, and small. 
Chapelon et al. (US 5601526 A, published February 11, 1997) discloses where the treatment device, which is controlled by a control device, supplies two types of ultrasonic waves, the first one being thermal waves that produce a predominately thermal effect on the tissue being treated and the second one being cavitation waves that produce a predominantly cavitation effect on the tissue to be treated. 
K. B. Bader et al, “The influence of gas diffusion on bubble persistence in shock-scattering histotripsy”, The Journal of Acoustical Society of America, vol. 143, no. 6, pp. EL481-486, June 2018 discloses graphing the bubble radius and the corresponding number of moles of gas in the bubble as a function of time in response to a 3-cycle histotripsy pulse. 
E. Vlaisavljevich et al, “Histotripsy-Induced Cavitation Cloud Initiation Thresholds in Tissues of Different Mechanical Properties”, IEEE Transactions on Ultrasonics, Ferroelectrics, and Frequency Control, vol. 61, no. 2, pp. 341-352, Feb. 2014 discloses the bubble radius subjected to a histotripsy pulse vs time in tissues of varied Young’s modulus. 
Highsmith et al. (US 20170105783 A1, published April 20, 2017) discloses an ablation system that monitors temperature sensed by the catheter in real time by the controller to provide closed loop feedbacks for controlling and adjusting ablation output power, and if the maximum amount of time allowed per ablation session has been exceeded, the controller stops output power to all electrodes to termination the ablation session. 
Mulcahey et al. (US 20150351822 A1, published December 10, 2015) discloses where the application of cryospray may be terminated if the temperature drops below a safety threshold, the slope of a temperature curve that the device generates in real time varies (either too high or too low) from a threshold safety range, or if the duration of spray extends beyond a threshold time.  
Park et al. (US 20130018285 A1, published January 17, 2013) discloses estimating a temperature change of the target area depending on time, in a case of radiating ultrasound to the target area, by using a distance from a point where ultrasound is generated from the target area, a mass composition of an organ, and a blood diffusion degree in the body, calculating a time during which an energy transmitted to the target area reaches a value higher than a critical value by using the estimated temperature change, and then determining the calculated time as the radiation time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793    

/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793